     GABRIEL L. GRASSO, ESQ.
 1
     Nevada Bar No. 7358
 2   GABRIEL L. GRASSO, P.C.
     411 South 6th Street
 3   Las Vegas, NV 89101
     T: (702) 868-8866
 4   F: (702) 868-5778
     E: gabriel@grassodefense.com
 5   Attorney for ROAQUE
 6
                                 UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9
     UNITED STATES OF AMERICA,                 )
10                                             )
                          Plaintiff,           )
11                                             )      Case No.:     2:18-cr-0218-RFB-VCF
     vs.                                       )
12                                             )      STIPULATION TO CONTINUE
13   JOSEPH MICHAEL ROAQUE,                    )      SENTENCING DATE
                                               )
14                                             )      (FIRST REQUEST)
                     Defendant.                )
15   ______________________                    )
16
     Certification: This stipulation is filed pursuant to General Order 2007-04.
17          IT IS HEREBY STIPULATED AND AGREED, by and between the defendant
18   JOSEPH MICHAEL ROAQUE through his attorney GABRIEL L. GRASSO, ESQ., and the
19   United States of America, through SUSAN CUSHMAN, Assistant United States Attorney,

20   that the sentencing hearing currently scheduled for October 10, 2019, at 3:45 p.m., be
     vacated and continued to a date and time convenient to this court, but no event earlier
21
     than 60 days.
22
            Pursuant to General Order No. 2007-04, this stipulation is entered and based upon
23
     the following:
24          1.   ROAQUE is currently set for sentencing on Thursday, October 10, 2019.
25          2.   ROAQUE is in custody and does not oppose to the continuance.
26          3.   The parties agree to the continuance.
27          4.   Denial of this request for continuance would deny the defense sufficient time

28               to be able to assist in defendant’s sentencing and file a Sentencing
                 Memorandum with the court.
           5.   Due to scheduling concerns, defense counsel requests the new sentencing
 1              date be set after December 10, 2019.
 2
           6.   This is the first request for a continuance of the sentencing date in this case.
 3
           DATED this 9th day of October, 2019.
 4
 5
     RESPECTFULLY SUBMITTED BY:
 6
 7
     ____/s/ Susan Cushman ______                           ___/s/ Gabriel L. Grasso________
 8   SUSAN CUSHMAN                                          GABRIEL L. GRASSO
     Assistant United States Attorney                       Attorney for ROAQUE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
 1   GABRIEL L. GRASSO, ESQ.
 2   Nevada Bar No. 7358
     GABRIEL L. GRASSO, P.C.
 3   411 South 6th Street
     Las Vegas, NV 89101
 4   T: (702) 868-8866
     F: (702) 868-5778
 5   E: gabriel@grassodefense.com
     Attorney for ROAQUE
 6
 7                              UNITED STATES DISTRICT COURT

 8                                    DISTRICT OF NEVADA

 9
     UNITED STATES OF AMERICA,                )
10
                                              )
11                       Plaintiff,           )
                                              )       Case No.:   2:18-cr-0218-RFB-VCF
12   vs.                                      )
                                              )       STIPULATION TO CONTINUE
13
     JOSEPH MICHAEL ROAQUE,                   )       SENTENCING DATE
14                                            )
                                              )       (FIRST REQUEST)
15                   Defendant.               )
     ______________________                   )
16
17
                                       FINDINGS OF FACT
18
            Based upon the submitted Stipulation, and good cause appearing therefore, the
19
     Court finds that:
20
            1.   ROAQUE is currently set for sentencing on Thursday, October 10, 2019.
21          2.   ROAQUE is in custody and does not oppose to the continuance.
22          3.   The parties agree to the continuance.
23          4.   Denial of this request for continuance would deny the defense sufficient time

24               to be able to assist in defendant’s sentencing and file a Sentencing
                 Memorandum with the court.
25
     ///
26
     ///
27
28

                                                  3
 1                                   CONCLUSIONS OF LAW

 2          Denial of this request for continuance would deny the defense herein sufficient
 3   time and the opportunity within which to be able to effectively and thoroughly prepare for
 4
     sentencing, taking into account the exercise of due diligence.
 5
            Additionally, denial of this request for continuance would result in a miscarriage of
 6
 7   justice.

 8
                                              ORDER
 9
            IT IS ORDERED that the sentencing hearing currently scheduled for October 10,
10
                                                        December 11
     2019, at 3:45 p.m., be vacated and continued to ___________________________, 2019,
11
12                   10:00 AM
     at the hour of __________.
13
            IT IS SO ORDERED:
14
                                              ___________________________________
15                                            RICHARD F. BOULWARE, II
16                                            UNITED STATES DISTRICT JUDGE

17                                                   October 9, 2019
                                              DATED: _____________________________
18
19
20
21
22
23
24
25
26
27
28

                                                  4
